Citation Nr: 1627614	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for postoperative degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for numbness of the legs secondary to DDD of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.D.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1994.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2011, the Veteran and his mother testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In January 2014, the Board remanded the claims for additional evidentiary development, and the case has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  Although the Veteran has asserted lumbar spine injury in connection with an inservice sneezing incident, no lumbar spine disorder was shown in service or for several years thereafter; there is no credible evidence of symptoms of a lumbar spine disorder during service, or of a continuity of such symptoms since service, and the most competent probative opinion of record to address whether there exists a medical relationship between current lumbar spine DDD and the Veteran's service weighs against the claim.  

2.  Numbness of the legs was not manifested in active service and is not otherwise etiologically related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for numbness of the legs are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post service medical treatment records, VA examination reports, and statements and testimony from the Veteran, his mother, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in February 2014 which, as detailed below, addresses the medical questions at hand.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

It is the Veteran's contention that he incurred a back injury during service after turning sideways to sneeze.  Specifically, he experienced pain that began in the ribs and went into his back.  He also stated that his back pain problems are related to the lifting and installing of electronic warfare equipment during service, with some of the items weighing in excess of 250 pounds.  

Review of the service treatment records (STRs) reflects that the Veteran was seen in June 1992 for complaints of abdominal pain after turning sideways to sneeze.  There was no specific report of back pain at the time.  Subsequently dated records, in July 1993, show that the Veteran was seen for complaints of pain from the chest to the left side of the back.  The pain was attributed to costochondriasis.  There were no further reports associated with this injury in the STRs.  

Post service records show that the Veteran was seen with back complaints and leg numbness in early 1999.  Magnetic resonance imaging (MRI) in March 1998 showed disc bulging at the L4-L5, L2-S1.  The Veteran's complaints continued.  When seen by a private physician in April 1999, it was noted that the Veteran had injured his back in 1997 in a four-wheeler accident.  The Veteran underwent lumbar fusion in April 1999.  

Subsequently dated private and VA records (through 2013) show that the Veteran's complaints of back pain and numbness in the legs continued.  Submitted to the record in August 2011 was a statement by a VA physician in which it was indicated that it was "possible" that the Veteran's current back and leg problems were related to his military service sneezing incident.  

As per Board remand in January 2014, VA examination was conducted in February 2014 to address the medical questions at hand.  The examiner reviewed the record and examined the Veteran.  The Veteran's current complaints included back pain and leg numbness.  The examiner noted the Veteran's inservice complaints of abdominal and chest pain after the inservice sneezing incident.  It was also noted that the Veteran gave a history of experiencing back and leg discomfort after this injury, but it was several years before the Veteran sought treatment for his complaints.  The examiner noted that the Veteran had undergone fusion of the lumbar spine, as well as subsequently dated back surgeries to include additional fusion around 2010.  

After physical examination of the Veteran, the examiner's opinion was that the lumbar spine disorder was less likely than not related to active service, to include the inservice sneezing injury.  For rationale, it was noted that the condition of the back referenced in the military medical record, which the appellant stated at the examination was the start of his back trouble, clearly was a condition of the thoracic spine and not the low back.  Moreover, the Veteran did not claim that he required medical care for his back within one year of leaving service.  The examiner also noted medical treatise evidence that stated that disc degeneration could be explained "to a large degree" by genetic factors.  The examiner also opined that the Veteran's lower extremity numbness and radiculopathy were likely related to his lumbar spine DDD.  

Analysis

As indicated, despite the Veteran's assertion of inservice lumbar spine injury after sneezing, his STRs reflect nothing pertinent to the lumbar spine.  With respect to the post service medical records, the first clinical evidence of both low back complaints and the diagnoses of lumbar spine problems and lower extremity numbness was over 3 years after service discharge and after injury to the back in a four-wheeler incident in 1997.  Such treatment and diagnosis is clearly well beyond the one year post discharge period for establishing service connection for DDD on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, when the Veteran filed his initial claim for service connection benefits in 1994, he made no mention of lumbar spine problems or numbness in the legs.  

While the private VA physician's statement (added to the record in 2011) that it was "possible" that the sneezing event could have resulted in his back/leg problems has been considered, this opinion as to a "possible" relationship to service is equivocal as to certainty and contains no rationale.  A thorough VA examination to address the medical questions at hand was conducted per Board remand request.  Following review of the records and examination of the Veteran in February 2014, it was opined that it was less likely than not that the Veteran's current lumbar spine DDD and leg numbness/radiculopathy were related to service, to include the sneezing incident.  As summarized above, the examiner provided rationale for her conclusions, noting that his initial complaints were associated with injury to the thoracic spine and not the low back.  Moreover, he was not seen for actual low back complaints until several years after the sneezing incident.  In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialist who reviewed the record, to include the 2011 VA doctor's statement, and concluded that the Veteran's lumbar spine DDD and leg numbness/radiculopathy were unrelated to service, to include the inservice sneezing incident.  

In connection with this appeal, the Veteran has asserted that he has suffered from low back and leg pain continuously since his inservice sneezing incident.  However, mention of low back or leg problems was not until over 3 years after service discharge and after a post service injury to the back in 1997.  In light of the absence of any documented complaints referable to the low back for several years post service, the Board finds that any current assertions as to inservice lumbar symptoms and leg numbness, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between current lumbar spine disability and lower extremity numbness/radiculopathy and service, to include the sneezing incident, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disabilities here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the disabilities at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which these claims turn.  Id.  As lay assertions as to the etiologies of the disabilities for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claims, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone.  

To the extent that the Veteran argues that his lower extremity numbness/radiculopathy is secondary to his lumbar spine condition, the Board notes that service connection for lumbar spine DDD has been denied.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  38 C.F.R. § 3.310 (2015).  See Buckley v. West, 12 Vet. App. 76, 84 (1998).  However, secondary service connection cannot be granted because the Veteran is not service-connected for lumbar spine DDD.  38 C.F.R. § 3.310 (2015).  

For all the foregoing reasons, the Board finds that the claims for service connection for a lumbar spine disorder (DDD) and leg numbness/radiculopathy must be denied.  In reaching these conclusions to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  


ORDER

Entitlement to service connection for postoperative DDD of the lumbar spine is denied.  

Entitlement to service connection for numbness/radiculopathy of the legs secondary to DDD of the lumbar spine is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


